Citation Nr: 0720481	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  05-38 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Thomas J. Reed, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from October 1965 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware, which denied the benefit sought on 
appeal.  


FINDINGS OF FACT

1.  The veteran served in combat in Vietnam.

2.  The veteran has been diagnosed with PTSD based upon his 
Vietnam combat service.


CONCLUSION OF LAW

PTSD was incurred during the veteran's active duty service.  
38 U.S.C.A. §§ 1110, 5103,5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.159 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran, in pertinent part, served as a Marine rifleman 
in Vietnam between May 21, 1966 and October 15, 1966 as a 
member of Charlie Company, First Battalion, Fourth Marines (C 
Co, 1/4).  A review of the pertinent Command Chronology 
prepared by  First Battalion, Fourth Marines reveals that on 
the day of the veteran's arrival, and on numerous other 
occasions during his tour of duty with 1/4, C Co. was exposed 
to enemy grenade, mortar and small arms fire.  The Command 
Chronology further documents the fact that Marines belonging 
to the appellant's unit returned fire.  In light of the 
foregoing the undersigned finds that the veteran served in 
combat in Vietnam.

In September 2005, the veteran was seen for a VA compensation 
examination at which time he detailed his service in Vietnam.  
Based on that service the examiner found that the veteran met 
the diagnostic criteria for PTSD, based on in-service 
traumatic events.  Those reported facts are consistent with 
the Command Chronology.

Accordingly, the Board finds that the veteran is entitled to 
service connection for PTSD.  38 U.S.C.A. § 1110.


ORDER

Entitlement to service connection for PTSD is granted.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


